Motion Granted and Order filed March 28, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-01032-CV
                                  ____________

                     REGINALD PETTEWAY, Appellant

                                       V.

                         MORLOCK L.L.C., Appellee


              On Appeal from County Civil Court at Law No. 4
                           Harris County, Texas
                     Trial Court Cause No. 1014875

                                    ORDER

       Appellant petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the Southern District of Texas, under cause number 12-
38678.    Because a stay is automatically effected by Section 362(a) of the
Bankruptcy Code, when this court received notice of appellant=s bankruptcy filing,
on January 11, 2013, we stayed all proceedings in the appeal. See Tex. R. App. P.
8.2.
      On March 12, 2013, appellee filed a motion to reinstate the appeal pursuant
to Texas Rule of Appellate Procedure 8.3(a). Attached to the motion is a true copy
of the bankruptcy court=s order lifting the stay for purposes of this appeal.

      The motion is granted. Accordingly, the case is ordered REINSTATED
and placed on the court=s active docket.

      The record is due to be filed with the clerk of this court on or before April
29, 2013.



                                   PER CURIAM